In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-08-00195-CR
        ______________________________


     WANDA HIGBEE SCHINDLEY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




          On Appeal from the County Court
              Franklin County, Texas
              Trial Court No. 11134




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Wanda Higbee Schindley appeals from her conviction for misdemeanor driving while

intoxicated. On September 4, 2008, Schindley was convicted, and the jury assessed punishment

at 120 days’ confinement probated for two years and a $1,000.00 fine. This case has had a

wandering path through the legal system after Schindley’s retained appellate attorney failed to

seek preparation of a record to pursue her initial appeal, followed by a dismissal by this Court and

its ultimate remand back to this Court by the Texas Court of Criminal Appeals, with directions to

abate for a hearing on (among other things) her indigency. The trial court held a hearing and

found Schindley not indigent. She appealed to this Court, and after briefing, on September 29,

2009, we reversed the trial court and directed that she be appointed counsel and provided a free

copy of the reporter’s record. After multiple extensions and an order to the court reporter from

this Court, a free record was provided, and now, finally, over a year and a half after the trial, her

appeal is ripe for review.

       Counsel has filed a brief in which he contends in a single point of error that the trial court

committed reversible error by failing to administer the proper jury oath required by Article 35.22

of the Texas Code of Criminal Procedure after the panel was selected. TEX. CODE CRIM. PROC.

ANN. art. 35.22 (Vernon 2006). Counsel points out that there is authority holding that the

complete failure to administer a jury oath renders the verdict a nullity—and that it is reversible

error that may be raised for the first time on appeal. See White v. State, 629 S.W.2d 701, 704



                                                 2
(Tex. Crim. App. 1981) (citing Howard v. State, 80 Tex. Cr. 588, 192 S.W. 770 (1917)); Brown v.

State, 220 S.W.3d 552, 554 (Tex. App.—Texarkana 2007, no pet.).

       The reporter’s record as originally presented did not contain any indication that the jurors

had been sworn.     After the brief was filed, the State contacted the court reporter, who

acknowledged that she had accidentally omitted part of the proceedings. She then prepared a

supplemental record which contains the discourse in which the empaneled jurors were sworn in by

the court prior to the commencement of trial. No error has been shown.

       We affirm the judgment.




                                             Jack Carter
                                             Justice

Date Submitted:       June 9, 2010
Date Decided:         June 10, 2010

Do Not Publish




                                                3